Citation Nr: 1410352	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-38 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU) prior to December 5, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and W.R.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to August 1982, and from November 1990 to October 1991 (to include service in South West Asia from January 1991 to May 1991).  

These matters come to the Board of Veterans' appeals (Board) on appeal from May 2008 and July 2010 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  These matters were remanded by the Board in April 2012 to schedule the Veteran for a videoconference hearing.  That videoconference hearing was held in April 2013.  A transcript is of record.  In June 2013 the Board remanded the matters for additional development.  An interim, August 2013, rating decision granted entitlement to a TDIU, effective December 5, 2011.  The RO's grant of TDIU was only a partial grant of the benefit sought.  The issue of entitlement to TDIU prior to December 5, 2011 has not been addressed on appeal.  It is assumed from the record that the Veteran was seeking TDIU back to 2007.  Therefore, the remaining TDIU issue is whether TDIU was warranted prior to December 5, 2011. 


FINDINGS OF FACT

1.  In September 2013, prior to the promulgation of a decision in the appeal, the Veteran submitted a request to withdraw her appeal with respect to entitlement to service connection for migraine headaches and entitlement to an increased rating in excess of 50 percent for PTSD.

2.  In a September 2013 written statement, the Veteran stated that she was satisfied with the decision rendered in her claim of entitlement to a TDIU.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant on the issues of entitlement to service connection for migraine headaches, entitlement to an increased rating in excess of 50 percent for PTSD and entitlement to a TDIU, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204(b).

In a statement dated in September 2013 the Veteran stated that she was satisfied with the decision that granted entitlement to a TDIU.  In that same statement, she withdrew her appeal as to the matters of entitlement to service connection for migraine headaches and entitlement to a rating in excess of 50 percent for PTSD.  Thus, the Board finds that the Veteran withdrew her appeal as to the issues of entitlement to a TDIU, service connection for migraine headaches, and an increased rating in excess of 50 percent for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration of those issues.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues and they are dismissed without prejudice.



ORDER

The appeal is dismissed as to all issues.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


